DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claims 1-72 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-32 of copending Application No.  17/471,359 hereinafter 359.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claim 1 of instant Application, respectively contain elements of claim 1 of the 359 as follows:  

Claims
Instant
Claims
359
1
receiving an instruction
is a new instruction
when… new instruction
entering
system management mode
simulating
execution of 
the received instruction
by executing
old instruction
1
receiving an instruction
is a new instruction
when… new instruction
determining
(determining mode)
converting
program executes
the received instruction
executing
old instruction


Therefore, claim 1 of the 359 anticipate(s) the instant application and/or 359 anticipate Instant Application.

Claims 1-72 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-32 of copending Application No.  17/471,440 hereinafter 440.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claim 1 of instant Application, respectively contain elements of claim 1 of the 440 as follows:  

Claims
Instant
Claims
440
1
receiving an instruction
is a new instruction
when… new instruction
entering
system management mode
simulating
execution of 
the received instruction
by executing
old instruction
1
receiving an instruction
is a new instruction
when… new instruction
determining
(determining mode)
simulating
steps through
the received instruction
executing
old instruction


Therefore, claim 1 of the 440 anticipate(s) the instant application and/or 440 anticipate Instant Application.

Claims 1-72 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No.  17/471,343 hereinafter 343.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claim 1 of instant Application, respectively contain elements of claim 1 of the 343 as follows:  

Claims
Instant
Claims
343
1
receiving an instruction
is a new instruction
when… new instruction
entering
system management mode
simulating
execution of 
the received instruction
by executing
old instruction
1
receiving an instruction
is a new instruction
when… new instruction
determining
(determining mode)
converting
program executes
the received instruction
(implicit)
old instruction


Therefore, claim 1 of the 343 anticipate(s) the instant application and/or 343 anticipate Instant Application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Viste et al. (U.S. Publication 2022/0100527), hereinafter Viste in view of Dong (U.S. Publication 2008/0282241), hereinafter Dong.

Referring to claim 1, Viste teaches, as claimed, a method for executing new instructions, comprising: 

2receiving an instruction (new instruction, see Paragraph 34); and 

3determining whether the received instruction is a new instruction (see Paragraph 34); 

4wherein when the received instruction is the new instruction, entering a system 5management mode (see Fig. 4, 420; Note, any particular instance where the programs/codes/instructions are managed are a system management mode), and the execution of the received 6instruction (see Fig. 4; Note, implicit) and executing at least one old instruction (old instruction, see Paragraph 35) in the system 7management mode.

Viste does not disclose expressly a when the received instruction is the new instruction simulating the execution of the received 6instruction by executing at least one old instruction.
 
Dong does disclose a when the received instruction is the new instruction (new code, see Paragraph 10) simulating (emulation, see Paragraph 10) the execution of the received 6instruction by executing at least (augment existing code, see Paragraph 10)  one old instruction (old or existing code, see Paragraph 10).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate augmenting existing instruction of Dong into supporting instruction set across different release scheme of Viste.

The suggestion/motivation for doing so would have been to so it is not necessary relocate whole binary each time old instruction need to be updated to new instruction when supporting multiple instruction set versions (see Dong Paragraph 10).

As to claim 37, it is directed to a method to implement the device as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claim 2-36 and 38-72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and with proper terminal disclaimer or amendment to overcome the provisional ODP.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183